Citation Nr: 1532864	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota 


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1979 and from January 2003 to October 2003.  The Veteran died in March 2009.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the St. Paul Minnesota Pension Management Center, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Houston, Texas currently has jurisdiction of the file.

In May 2015, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

At the May 2015 hearing, there was an indication from the Appellant that she also appealed a claim for accrued benefits for the Veteran's pending claim of service connection for brain cancer before he died.  The record establishes that the Appellant filed claims for both accrued benefits and for service connection for the Veteran's death.  Her notice of disagreement, however, is limited to disagreement to service connection for the Veteran's death.  The statement of the case and the subsequent statements of the case limited themselves to service connection for the Veteran's death.  The Board therefore does not have jurisdiction of the accrued benefits claim and the claim is not addressed in this decision.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Following the issuance of the supplemental statement of the case in June 2012, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran died in March 2009 with the death certificate listing the cause of death as a neoplasm of the brain.  The medical evidence more specifically has revealed the Veteran had a type of brain cancer known as glioblastoma multiforme.  

The Veteran does not have any service in what regulations define as a "radiation-risk activity."  See 38 C.F.R. § 3.309.  Nonetheless, the Appellant alleges that he had radiation exposure on a direct basis.  The Appellant states that he had training in and worked as an Atomic Demolition Munitions Officer in the United States Army, and that in that capacity, he handled or was exposed to ionizing radiation and atomic material, specifically depleted uranium.  The exposure occurred while he was stationed at Fort Ord from 1979 to 1982.  The evidence in the file confirms the training and various performance evaluations state he worked as the NBC (nuclear, biological, and chemical) officer for his unit at Fort Ord while serving in the HHC 420 Engineering Battalion.  Thus there is a possibility of radiation exposure in the course of the Veteran's duties.  In addition, the Appellant asserts that in his duties as an NBC officer, he was exposed to hazardous chemicals and supports that contention with a document indicating Fort Ord was declared a contamination site after its closure.  The Appellant also argues that the chemical exposure may have led to his glioblastoma multiforme.

38 C.F.R. § 3.311(a)(2)(iii) pertains to development obligations with regard to claims associated with alleged exposure to ionizing radiation.  Specifically, this regulation provides that "in all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation."  At present, it does not appear as though VA has attempted to locate any records from the Veteran's Army unit which might document his involvement in handling atomic materials.  The RO did attempt to document the Veteran's ion radiation exposure by a request submitted to the US Army for dosimetry records.  The Army response consisted of records covering only the period April 1984-December 1985.  This covers a time period when the Veteran served in the United  States Army Reserves and not the period of active duty, 1979-1982, that the Appellant contends he had radiation exposure.  Although the RO request included the correct time period, the Army's response did not provide any records regarding the 1979-1982 time period, providing information on whether the Veteran was exposed to ionizing radiation while serving at Ft. Ord and, if so, how much.  

VA will make as many requests as necessary to obtain relevant Federal agency records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2). Accordingly, the Board has determined that another attempt by the RO should be made to obtain dosimetry records for the 1979-1982 time period and if there are no records, the RO must confirm that such records are unavailable with a negative written response.  
 
In addition, there has been no attempt to determine if the Veteran's ionizing radiation exposure or chemical exposure may be reflected in other documents such as his unit records, morning reports, etc.  In this regard, the Board notes the Veteran had top secret clearance and the Appellant testified that from time to time, the Veteran would travel to White Sands, New Mexico, but told her he was not able to talk about it.  One of the personnel files submitted to VA states it is redacted.  This information suggests that the Veteran worked on classified projects.  Therefore, any inquiries should determine if the needed information is available under the usual VA procedures for obtaining information regarding classified matters. 

Following this development, if there is, in fact, any documentation of involvement with atomic weapons or depleted uranium, the claims file should be forwarded to the VA Under Secretary for Health for the calculation of a radiation dose estimate.  Once the dose estimate is prepared, before the claim is adjudicated, it must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that the Veteran's glioblastoma multiforme resulted from exposure to radiation in service.  See 38 C.F.R. § 3.311(c)(1)(i).

Should, however, the unit histories and other documents provide no documentation of servicing  or handling atomic ordnance or depleted uranium, there is no need to provide any estimation of radiation dosage.

In addition, as to the Appellant's contention that the Veteran also had exposure to chemicals while in service that may have caused or be related to the glioblastoma multiforme, there is no VA opinion determining whether the Veteran's glioblastoma multiforme is related to chemical exposure or any other incident noted in the service treatment records or service generally.  Once the records development is completed, a VA medical opinion is needed to ascertain whether service caused the glioblastoma multiforme.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the U.S. Army Dosimetry Center for dosimetry records of the Veteran covering the 1979-1982 time period while the Veteran was stationed at Fort Ord.  
All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Ask the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, travel orders, travel vouchers, sick reports, unit rosters, and daily duty status reports that relate to whether the Veteran was exposed to ionizing radiation or chemicals.  The request should include a request for the Veteran's DD Form 1141.  Any records which document the servicing or handling of atomic weapons or depleted uranium should be obtained, and copies associated with the claims file.  The search should include the Veteran's training to become an Atomic Demolition Munitions Officer and other units where the Veteran served afterwards, to specifically include records from HHC 420 Engineering Battalion, at Fort Ord from 1979 to 1982.  

The search shall include the usual procedures to have classified records reviewed by personnel who are authorized to review such records for any classified or top secret records which document the servicing or handling of atomic weapons or depleted uranium.  The results confirming exposure and the extent of exposure to ionizing radiation should be obtained in a written report, and associated with the claims file.

If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).
3.  If, and only if, the JSRRC or other sources return records which document radiation exposure in the servicing of atomic weapons or depleted uranium, prepare a summary of the circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file, to include the Veteran's DD Form 1141 if found, to the Under Secretary for Health for preparation of a dose estimate of the Veteran's exposure to ionizing radiation in service.

4.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

5.  After the record development is complete, arrange for a VA examiner to review the file and prepare an opinion on the relationship of glioblastoma multiforme to service.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  The examiner is asked to determine:

Whether the Veteran's glioblastoma multiforme is at least as likely as not (50 percent probability or more) a disease that began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  The examiner is asked to specifically address whether the glioblastoma multiforme is the result of chemical exposure.  

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claim for service connection for cause of death.  If the benefit sought remains denied, furnish the Appellant and her attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

